Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16/683,395 filed 11/14/2019. Claims 1-20 are subject to examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOU et al. (HOU hereafter) (Foreign priority document CN-201711433214.8, used US 20200235887 A1 for citation purposes).

Regarding claim 1, HOU teaches, A method of vehicle-to-everything (V2X) communication for a first terminal in a wireless communication system (HOU; "sidelink communication" mentioned herein generally refers to communication via a PC5 interface, and includes one or more of at least Vehicle to Everything ( V2X) … It should further be noted that the Vehicle to Everything ( V2X) communication may include Vehicle to Vehicle ( V2V) communication, Par. 0042), the method comprising: 
determining at least one parameter related to a numerology (HOU; in step S801, a transmitting device selects or determines a numerology to be used for sidelink communication, Par. 0136; The numerology herein refers to basic parameter configuration for transmission, and may include at least subcarrier spacing and a cyclic prefix type, Par. 0072 [Note that Foreign priority document teaches in Par. 0078 that “The subcarrier spacing can be expressed as Δf=2μ·15 [kHz], μ is an integer”. According to instant application specification, numerology is denoted by μ]) of a sidelink signal to be transmitted to a second terminal (HOU; the vehicle user 1 may select … numerologies respectively for the sidelink communication between the vehicle user 1 and the vehicle users 2, 3 and 4, Par. 0175); and 
transmitting the sidelink signal to the second terminal based on the at least one parameter (HOU; the transmitting device transmits information to the receiving device using the selected/determined numerology in step S804, Par. 0138).  
	
Regarding claim 6, HOU teaches, A first terminal configured to perform vehicle-to-everything (V2X) communication in a wireless communication system (HOU; the vehicle user 1 may select … numerologies respectively for the sidelink communication between the vehicle user 1 and the vehicle users 2, 3 and 4, Par. 0175), comprising: 
(HOU; the transmitting device may select the numerology by performing the selection process performed by the selecting unit 504, Par. 0136; FIG. 5 is a block diagram showing … an apparatus on a user equipment side, Par. 0109); and   
a controller configured to (HOU; the transmitting device, Par. 0136);: 
determine at least one parameter related to a numerology (HOU; in step S801, a transmitting device selects or determines a numerology to be used for sidelink communication, Par. 0136; The numerology herein refers to basic parameter configuration for transmission, and may include at least subcarrier spacing and a cyclic prefix type, Par. 0072) of a sidelink signal to be transmitted to a second terminal (HOU; the vehicle user 1 may select … numerologies respectively for the sidelink communication between the vehicle user 1 and the vehicle users 2, 3 and 4, Par. 0175); and 
transmit the sidelink signal to the second terminal based on the at least one parameter (HOU; the transmitting device transmits information to the receiving device using the selected/determined numerology in step S804, Par. 0138).. 

Regarding claim 2 and claim 7, HOU teaches, The method of claim 1 and The first terminal of claim 6 respectively, wherein the at least one parameter is determined on the basis of resource pool information of a V2X system information block (SIB) received from a base station, information included in a field related to another base station among resource pool information of the V2X SIB, a preset value (HOU; the user equipment selects resources and a numerology respectively from a preconfigured candidate resource set and preconfigured candidate numerologies, Par. 0155), information included in a physical sidelink broadcast channel (PSBCH), or information included in sidelink control information (SCI).  

Regarding claim 3 and claim 8, HOU teaches, The method of claim 2 and The first terminal of claim 7 respectively, wherein the sidelink signal comprises at least one of a sidelink synchronization signal block (S-SSB), a physical sidelink shared channel (PSSCH) (HOU; the transmitting device transmits information to the receiving device using the selected/determined numerology in step S804, Par. 0138; For the PSSCH, multiple numerologies respectively corresponding to values of .mu., being -5, -4, -3, -2, -1, 0, 1 and 2 may be preferably selected, Par. 0076), a physical sidelink control channel (PSCCH), or a physical sidelink feedback channel (PSFCH).  

Regarding claim 4 and claim 9, HOU teaches, The method of claim 3 and The first terminal of claim 8 respectively, wherein the at least one parameter comprises at least one of a subcarrier spacing (SCS), a cyclic prefix (CP) length (HOU; The numerology herein refers to basic parameter configuration for transmission, and may include at least subcarrier spacing and a cyclic prefix type, Par. 0072; the cyclic prefix type may include a normal type and an extended type, Par. 0073), or a waveform for transmitting the sidelink signal.  

Regarding claim 5 and claim 10, HOU teaches, The method of claim 4 and The first terminal of claim 9 respectively, wherein the first terminal is a sidelink transmitting (HOU; the transmitting device may select the numerology by performing the selection process performed by the selecting unit 504 described above, or may also determine a numerology selected by a base station by decoding information from the base station, Par. 0136) and the second terminal is a sidelink receiving terminal (HOU; Next, in step S802, the transmitting device includes the selected/determined numerology in SCI signaling to be transmitted to a receiving device, Par. 0137).  

Regarding claim 11, HOU teaches, A method of vehicle-to-everything (V2X) communication for a second terminal in a wireless communication system (HOU; "sidelink communication" mentioned herein generally refers to communication via a PC5 interface, and includes one or more of at least Vehicle to Everything ( V2X) … It should further be noted that the Vehicle to Everything ( V2X) communication may include Vehicle to Vehicle ( V2V) communication, Par. 0042), the method comprising: 
determining at least one parameter related to a numerology (HOU; The numerology herein refers to basic parameter configuration for transmission, and may include at least subcarrier spacing and a cyclic prefix type, Par. 0072) of a sidelink signal to be received from a first terminal (HOU; In step S803, the receiving device obtains configuration information of the numerology to be used by the transmitting device for information transmission by decoding the received SCI signaling, Par. 0137); and 
(HOU; the transmitting device transmits information to the receiving device using the selected/determined numerology in step S804, Par. 0138; the vehicle user 1 may select … numerologies respectively for the sidelink communication between the vehicle user 1 and the vehicle users 2, 3 and 4, Par. 0175).  

Regarding claim 16, HOU teaches, A second terminal configured to perform vehicle-to-everything (V2X) communication in a wireless communication system, comprising: 
a transceiver configured to transmit and receive a signal (HOU; a receiving device, Par. 0137; vehicle users 2, Par. 0175); and 
a controller configured to (HOU; vehicle users 2, Par. 0175): 
determine at least one parameter related to a numerology (HOU; The numerology herein refers to basic parameter configuration for transmission, and may include at least subcarrier spacing and a cyclic prefix type, Par. 0072) of a sidelink signal to be received from a first terminal (HOU; In step S803, the receiving device obtains configuration information of the numerology to be used by the transmitting device for information transmission by decoding the received SCI signaling, Par. 0137), and 
receive the sidelink signal from the first terminal based on the at least one parameter (HOU; the transmitting device transmits information to the receiving device using the selected/determined numerology in step S804, Par. 0138).

Regarding claim 12 and claim 17, HOU teaches, The method of claim 11 and The second terminal of claim 16 respectively, wherein the at least one parameter is determined on the basis of resource pool information of a V2X system information block (SIB) received from a base station, information included in a field related to another base station among resource pool information of the V2X SIB, a preset value, information included in a physical sidelink broadcast channel (PSBCH), or information included in sidelink control information (SCI) (HOU; In step S803, the receiving device obtains configuration information of the numerology to be used by the transmitting device for information transmission by decoding the received SCI signaling, Par. 0137).  

Regarding claim 13 and claim 18, HOU teaches, The method of claim 12 and The second terminal of claim 17 respectively, wherein the sidelink signal comprises at least one of a sidelink synchronization signal block (S-SSB), a physical sidelink shared channel (PSSCH), a physical sidelink control channel (PSCCH) (HOU; the transmitting device transmits information to the receiving device using the selected/determined numerology in step S804, Par. 0138; For the PSSCH, multiple numerologies respectively corresponding to values of .mu., being -5, -4, -3, -2, -1, 0, 1 and 2 may be preferably selected, Par. 0076), or a physical sidelink feedback channel (PSFCH).  

Regarding claim 14 and claim 19, HOU teaches, The method of claim 13 and The second terminal of claim 18 respectively, wherein the at least one parameter comprises (HOU; The numerology herein refers to basic parameter configuration for transmission, and may include at least subcarrier spacing and a cyclic prefix type, Par. 0072; the cyclic prefix type may include a normal type and an extended type, Par. 0073), or a waveform for receiving the sidelink signal.  

Regarding claim 15 and claim 20, HOU teaches, The method of claim 14 and The second terminal of claim 19 respectively, wherein the first terminal is a sidelink transmitting terminal (HOU; the transmitting device may select the numerology by performing the selection process performed by the selecting unit 504 described above, or may also determine a numerology selected by a base station by decoding information from the base station, Par. 0136) and the second terminal is a sidelink receiving terminal (HOU; Next, in step S802, the transmitting device includes the selected/determined numerology in SCI signaling to be transmitted to a receiving device, Par. 0137).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416